In a proceeding, inter alia, to review a determination of the Waterfront Commission of New York Harbor, dated December 4, 1974, which denied petitioner’s application for restoration of his registration as a checker, the appeal is from a judgment of the Supreme Court, Kings County, dated May 10, 1976, which granted the petition, set aside the determination and directed that petitioner be reinstated. Judgment reversed, on the law, without costs or disbursements, determination of the waterfront commission reinstated, and proceeding dismissed on the merits. Section 7 of article XI of the Waterfront Commission Compact (L 1953, ch 882 § 1), authorizes the judicial review of a denial by the waterfront commission of an application for restoration of a registration. The denial of petitioner’s application was neither arbitrary nor capricious. The sanction of dismissal for petitioner’s misappropriation of 25 bags of coffee, each bag of which weighed 66 pounds, was not excessive (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.